IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-83,798-04


                            EX PARTE BASILIO CRUZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2018-DCR-00222-A IN THE 107TH DISTRICT COURT
                           FROM CAMERON COUNTY


         Per curiam.

                                            ORDER

         Applicant was convicted of two counts of possession of controlled substance and sentenced

to 5 years’ imprisonment. Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         On April 29, 2020, in accordance with the trial court’s recommendation in Applicant’s WR-

83,798-03 habeas application, we granted relief and set aside the judgment in cause number 2018-

DCR-0222 in the 107th District Court of Cameron County. We remanded Applicant to the custody

of the Sheriff and ordered the trial court to issue any necessary bench warrant within ten days from

the date of this Court’s mandate. We also ordered that copies of the opinion be sent to the Texas
Department of Criminal Justice–Correctional Institutions Division and the Board of Pardons and

Paroles.

        Applicant contends that more than 10 days have passed since the date of this Court’s mandate

in his WR-83,798-03 application, but he has not yet been bench-warranted to Cameron County. He

further avers that TDCJ denies having received a copy of this Court’s opinion.

        Applicant has alleged facts which if true entitle him to relief. We remand this application

to the trial court for further information concerning the status of the bench warrant that should have

issued in the -03 habeas proceeding, and whether copies of this Court’s opinion were sent to TDCJ

and the Board of Pardons and Paroles.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:         September 16, 2020
Do not publish